DETAILED ACTION
Status of the Application
Claims 10-12, 14-15, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claims 1, 3-8, 13 and 16-18 are under current examination.
Applicants' remarks and amendments filed on 10/08/2021 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, and 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (United States Patent Publication 2015/0272937) in view of Grattan (United States Patent Publication 2004/0170681) and Kligerman et al. (United States Patent Publication 2015/0374725).
Claim 1 is to an oral gastro intestinal dosage form comprising a granular phase and a non-granular phase, wherein said granular phase comprises magnesium oxide, a carbonate or bicarbonate salt, and a hydrophilic polymer, wherein the magnesium oxide 
Fathi et al. teach compositions comprising intra-granular component of granules having an antacid component and osmotic evacuant and an excipient together with extra-granular component thus a non granular phase that is an organic acid, see abstract. The antacid component includes magnesium oxide at up to 20%, see paragraph [0017]. The organic acid comprises citric acid, and can be present up to 40% by weight (thus is a range of 0-40%), see paragraphs [0015] and [0022]. The composition can include hydrophilic excipients including hydroxypropylmethylcellulose (HPMC), see paragraph [0025] and Table 2. The intra-granular excipients which include the HPMC hydrophilic polymer can be present up to a total of 30% by weight, (thus the range is 0-30%), see paragraph [0014] and entire document. The formulations are oral dosage forms and treat conditions including inflammation of the bowel or Crohn’s disease, see paragraphs [0005], [0021] and [0037].
	Fathi et al. does not expressly teach that the granular phase comprises from 10-25% by weight a bicarbonate. The oral formulation treats gastro-intestinal disorders, see paragraphs [0037]. 

	It would have been prima facie obvious to provide Fathi’s intra-granular composition with a bicarbonate present in amounts which include 14% by weight. A person of ordinary skill in the art would have been motivated to do so in order to improve the dissolution of the active agent magnesium oxide containing composition present in Fathi as bicarbonates are taught to improve dissolution properties of the composition. 
	There would have bene a reasonable expectation of success given both Fathi and Grattan disclose oral dosage forms for administration and Grattan teaches that bicarbonates are advantageous as they are added to compositions to help improve dissolution. With regards to the amount of bicarbonate, Grattan suggests this as an adjustable amount and examples that bicarbonate can be utilized in amounts of 14% by weight which overlaps and thus renders obvious the claimed range. 
	With regards to the dissolving of 90% magnesium within 30 minutes as determined by USP and at least 60% of magnesium within 5 minutes as determined by USP, as the prior art renders obvious a composition having a granular phase 
With regards to the amount of the citric acid, magnesium oxide, hydrophilic polymer and bicarbonate salt, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Here, the modified Fathi teaches up to 20% magnesium oxide, excipients including hydroxypropylmethylcellulose which can be present up to 30% by weight, and about 14% bicarbonate.  
With regards to claim 13, which is an oral dosage form obtained by the method steps of claim 13, it is noted that product by process claims have little patentable weight per MPEP 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Here, the product by process claim is obvious over the product of the prior art because the modified Fathi teaches a granular phase comprising magnesium oxide and a bicarbonate salt (antacids in the granular phase), and a non-granular phase 
The modified Fathi does not expressly teach the oral gastro-intestinal dosage form further comprises 20-50% by weight organic magnesium glycerophosphate (organic magnesium salt) in the non-granular phase. 
However, Kligerman teaches that glycerophosphate salts including magnesium provide a beneficial effect in treating and alleviating intestinal injury, see paragraph [0063] and [0073]. The glycerophosphate salt can be administered orally in powder (i.e. extragranular) form, see paragraph [0066]. The glycerophosphate salt can be administered from 10-90% by weight of the composition, see paragraph [0070]. The methods of Kligerman include treating diseases related to tight junction dysfunction including Crohn’s disease or inflammatory bowel disease, see paragraph [0085] and [0136]. The formulation can comprise gastro-intestinal delivery, see paragraph [0091]. The glycerophosphate salts include magnesium in the alternative to calcium, see paragraphs [0036], [0072] and [0137]. 
It would have been prima facie obvious to provide the modified Fathi’s non-granular phase with about 10-90% magnesium glycerophosphate as taught by Kligerman to treat and alleviate intestinal injury when taken orally. 
One would have been motivated to do so with reasonable expectation of success because Fathi teaches that their formulations are oral and treat conditions including inflammation of the bowel and Crohn’s disease and magnesium glycerophosphate is 

Response to Remarks
Applicants argue that Kligerman is to oral dosage formulations which are released in the intestine per paragraph [0090] which is opposed to the present invention which provides an improved dissolution profile. Applicants argue that Kligerman also teaches that the glycerophosphate does not come into contact with gastrointestinal fluid per paragraph [0090]-[0095]. 
Examiner respectfully submits that claim 1 is to an oral gastrointestinal dosage form. The coatings of Kligerman is used to control the location within the gastrointestinal tract that the glycerophosphate can be released per paragraph [0091], thus the Kligerman references does teach an oral gastrointestinal formulation. Applicants argue that the Kligerman reference discloses a different dissolution profile, however claim 1 does not require a specific dissolution profile and does not necessarily exclude enteric coatings, and furthermore the Grattan reference makes it known that dissolution profiles can be sped up with the addition of the bicarbonate. 
Applicants argue that Kligerman teaches use of glycerophosphate salts for intestinal injuries aggravated by NSAID, and the present invention, Fathi and Grattan do not teach this particular type of intestinal injury. 
In response, the Examiner respectfully submits that the instant claims are being examined to a composition and not a particular method of treatment. Fathi teaches that their formulations are oral and treat conditions including inflammation of the bowel and 
Applicants argue that Grattan teaches dissolution for paracetamol, however magnesium oxide has low solubility and an ordinary skilled artisan is aware that magnesium oxide has slower dissolution properties than paracetamol. 
	Examiner does not dispute that paracetamol and magnesium oxide have different solubilities, however both magnesium oxide and paracetamol have a low solubility in water. Bicarbonates are taught in the prior art to enhance dissolution rate of the active agent thus the ordinary skilled artisan would have understood that bicarbonates perform the function of enhancing dissolution in oral dosage formulations. It would have been prima facie obvious to provide Faith’s intra-granular composition with a bicarbonate present in amounts which include 14% by weight in order to improve the dissolution of the active agent, magnesium oxide containing composition present in Fathi as bicarbonates are known to improve dissolution properties of the composition. 
Applicants argue that it is not obvious which phase a glycerophosphate salt should be added as both phases in the Grattan and Kligerman references are an option. 
Examiner respectfully disagrees and notes that the glycerophosphate salt of Kligerman are taught to be administered orally including a powder form, and thus is an extragranular (non-granular) form per paragraph [0066].

Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619